                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

 SHANDLE MARIE RILEY,                       )
                                            )
        Plaintiff,                          )
                                            )         No. 1:19‐cv‐00304
 vs.                                        )
                                            )         District Judge Travis R. McDonough
 HAMILTON COUNTY GOVERNMENT,                )
 DEPUTY DANIEL WILKEY, in his capacity      )         Magistrate Judge Christopher H. Steger
 as a deputy sheriff for Hamilton County    )
 Government and in his individual capacity, )
 and DEPUTY JACOB GOFORTH, in his           )
 capacity as a deputy sheriff for Hamilton )
 County Government and in his individual )
 Capacity,                                  )
                                            )
        Defendants.                         )


               FOURTH REPORT OF HAMILTON COUNTY REGARDING VIDEO DATA


        In accordance with the directive of this Court during the hearing of March 31, 2020, and

 its Order of April 3, 2020 (Doc. 47), Hamilton County files its Fourth Report Regarding Video Data.

 The Court’s focus, as identified in the Conclusion of the Order, is “whether ESI that should have

 been preserved in the anticipation or conduct of litigation was lost because Hamilton County

 failed to take reasonable steps to preserve it.” (Doc. 47, PageID #: 426). The following video,

 having previously been identified as having been preserved, has been reviewed to verify the

 number of videos contained therein and the collective number of hours of said video footage. In

 addition, the undersigned has requested an additional search and the Hamilton County Sheriff’s

 Office located additional video footage from Daniel Wilkey’s dash camera.



                                             Page 1 of 5

Case 1:19-cv-00304-TRM-CHS Document 80 Filed 04/30/20 Page 1 of 5 PageID #: 441
        Video Provided to Internal Affairs:    Lt. David Sowder of the Internal Affairs Division of

 the Sheriff’s Office requested copies of all video from Daniel Wilkey’s dash camera video, which

 were provided to him in December of 2019. This request for videos duplicated the same period

 of time as the videos requested by the District Attorney’s Office. The total number of videos

 provided to Lt. Sowder were 994. Lt. Sowder was provided videos for 2018 and 2019.

        The 2018 videos began on September 11, 2018 and ran through December 28, 2018.

 There are 411 videos consisting of just over 71 hours of video footage.

        The 2019 videos began on January 1, 2019 and ran through July 11, 2019. There are 578

 videos consisting of just over 143 hours of video footage (which duplicates the video footage by

 the District Attorney’s Office.

        Video Provided to the Hamilton County Attorney’s Office: The undersigned requested

 that the Sheriff’s Office search for any other dash camera footage from Daniel Wilkey’s patrol

 vehicle. The Sheriff’s Office provided 301 videos for the period May of 2018 through September

 of 2018, comprising over 83 hours of video footage.

        Summary of Total Numbers of Videos and Total Amount of Video Footage:

        DA      1‐1‐2019 thru 7‐11‐2019        575 videos              144+ hours

        IA      1‐1‐2019 thru 7‐11‐2019        578 videos              143+ hours

                (calculation not in total as it effectively duplicates the DA footage total)

                9‐11‐2018 thru 12‐28‐2018 411 videos                   71+ hours

        HCAO 5‐2‐2018 thru 9‐11‐2018           298 videos              83+ hours

                        Total Videos:          1,284                   298+ hours




                                              Page 2 of 5

Case 1:19-cv-00304-TRM-CHS Document 80 Filed 04/30/20 Page 2 of 5 PageID #: 442
        Discrepancies in Compared DA and IA Videos:

        A comparison of the videos provided to the DA in September of 2019 and the videos

 provided to HCSO Internal Affairs in December of 2019 reveals some potential discrepancies to

 be addressed.

        For the period of 1‐1‐2019 through 7‐11‐2019, certain videos appear to have been

 provided to the DA’s Office, but not to IA. The videos in question are for the following dates, and

 represent the following amount of footage:

        1‐1‐2019       3 videos        total footage 00:01:47

        1‐15‐2019      1 video         total footage 00:09:39

        3‐18‐2019      1 video         total footage 02:17:16

        4‐12‐2019      1 video         total footage 02:02:21

        6‐14‐2019      1 video         total footage 00:05:27

        For the same period, certain videos appear to have been provided to IA, but not to the

 DA’s Office. The videos in question are for the following dates, and represent the following

 amount of footage:

        1‐7‐2019       7 videos        total footage 00:19:68

        1‐16‐2019      1 video         total footage 00:28:12

        6‐27‐2019      2 videos        total footage 00:58:16

        6‐28‐2019      1 video         total footage 00:00:46

        7‐5‐2019       1 video         total footage 00:01:31

        7‐10‐2019      1 video         total footage 01:13:06




                                             Page 3 of 5

Case 1:19-cv-00304-TRM-CHS Document 80 Filed 04/30/20 Page 3 of 5 PageID #: 443
        The undersigned has reviewed the County Attorney’s copy of these hard drives to see if a

 copying error occurred in this office; however, the County Attorney’s copy reflects the same

 discrepancies. A request has been sent to the Sheriff’s Office to determine if a copying error

 occurred there. The undersigned will report further on this issue next week, and, should it be

 determined that video was not provided to the DA’s Office, those videos will be submitted to that

 Office for their review.

        The videos now identified collectively encompass the vast majority of Daniel Wilkey’s

 tenure with the Hamilton County Sheriff’s Office. Wilkey was hired and began his first shift on

 February 12, 2018. He was assigned to field training, riding with another officer. There is no video

 associated with Wilkey’s badge number for the period of time he was in field training.

        After completing his field training, he was assigned a patrol vehicle on or about April 28,

 2018. According to shift logs, Wilkey worked April 28 through 30, but did not work on May 1,

 2018, and returned to work on May 2,2018. The first video was recorded on May 2, 2018. Wilkey

 was suspended with pay on or about July 11, 2019. The final video from Wilkey’s patrol vehicle

 was uploaded on July 11, 2019.

        The video captured represents, then, to the best of the knowledge, information, and

 belief of any individuals who pulled the data, substantially all of the video recorded by Wilkey’s

 dash camera video.

        Review of Video Footage:

        As of the date of this report, approximately 10 ½ hours of video footage has been

 reviewed.




                                             Page 4 of 5

Case 1:19-cv-00304-TRM-CHS Document 80 Filed 04/30/20 Page 4 of 5 PageID #: 444
         Anticipated by the Next Report:

         By the Report due May 6, 2020, the nature of the discrepancies identified above should

 be resolved, and, if necessary, video identified as having not previously been provided to the DA’s

 Office will be provided. The undersigned will also provide an update as to the footage reviewed

 to that point, and the Affidavits required by the Court relative to the litigation hold to the Sheriff’s

 Office will be filed.

                                                HAMILTON COUNTY ATTORNEY’S OFFICE


                                                By:     s/Sharon M. Milling
                                                        R. Dee Hobbs, BPR No. 10482
                                                        Sharon McMullan Milling, BPR No. 36876
                                                        625 Georgia Avenue, Suite 204
                                                        Chattanooga, TN 37402
                                                        Phone/Fax: 423‐209‐6150 / 6151
                                                        Email: rdhobbs@hamiltontn.gov
                                                        Email: sharonm@hamiltontn.gov



                                       CERTIFICATE OF SERVICE

 I hereby certify that on April 29, 2020, a copy of the foregoing pleading was filed electronically.
 Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
 indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail.
 Parties may access this filing through the Court’s electronic filing system.



                                                                s/Sharon M. Milling




                                               Page 5 of 5

Case 1:19-cv-00304-TRM-CHS Document 80 Filed 04/30/20 Page 5 of 5 PageID #: 445
